Title: To Thomas Jefferson from William Carmichael, 14 August 1788
From: Carmichael, William
To: Jefferson, Thomas


          Madrid, 14 Aug. 1788. After examining his accounts with Congress, he has taken liberty of drawing on Willink & Van Staphorst at Amsterdam for 4614ƒ. 3s. 6d. in accordance with TJ’s advice of 3 June. “I transmit you the first setts of Exchange in favor of Messrs. Etienne Drouilhet & Cy. who have constantly supplied me with Money for my necessary expences while they have refused credit to others of the Corps diplomatic and even to a Son of Ld. North who lately passed thro this capital.” Is informing Willink & Van Staphorst of this, and hopes this is agreeable. [Postscript:] After consulting with Messrs. Drouilhet “it appears unnecessary to send the draft … as the Advice of its Amount, &ca. will answer your purpose and that of My Friends here.”
        